The trial of an indictment, charging Lyle Cook, Irwin Cook and Herbert Cook with *Page 500 
the crime of assault in the second degree, was conducted by the County Court of Chautauqua county at a term held, pursuant to appointment, in July, 1926. On July 23, 1926, a verdict, finding the three defendants guilty of the crime as charged, was returned. On the same day the County Court, declining to postpone the pronouncement of sentence, for the reason that the court was about to adjourn, sentenced the three defendants to imprisonment in State's prison for a term of not less than one year and not more than two years. The July term of the County Court was then adjourned without day. Thereafter a certificate of reasonable doubt was granted by the county judge, and an appeal was taken to the Appellate Division. On November 2, 1926, the Appellate Division handed down a decision unanimously affirming the judgment of conviction. Meanwhile, the County Court had adjourned its October term, appointed to be held on October 4, 1926, to November 29, 1926. The County Court, sitting at the time and place fixed by the order of adjournment, upon motion of the counsel for the defendants, made the following disposition of the case: "Very well, then, the sentence of this court as reframed at this time is that the sentence previously imposed of not less than one year and not more than two years is suspended upon condition that each of these defendants pays a fine which the court fixes at $300. That is the sentence as reframed." An application was subsequently made to the Supreme Court by the district attorney of the county for a writ of mandamus directed to the county judge of Chautauqua county, commanding him to vacate the order thus made. The application was denied, and the order denying it was affirmed by the Appellate Division "as a matter of law and not in the exercise of any discretion." Thereafter the Appellate Division granted leave to appeal to this court.
It is provided in section 546 of the Code of Criminal Procedure as follows: "On a judgment of affirmance *Page 501 
against the defendant, the original judgment must be carried into execution as the appellate court may direct, and if the defendant be at large, a bench warrant may be issued for his arrest. If a judgment be corrected, the corrected judgment must be carried into execution as the appellate court may direct." The power of an appellate court upon the hearing of an appeal is defined in section 543 of the Code of Criminal Procedure. 1. It may reverse the judgment. 2. On reversal, it may order a new trial. 3. It may correct the judgment, when erroneous, to conform to the judgment of finding. 4. It may reduce the sentence imposed. 5. It may affirm. 6. If the affirmance is of a judgment of death, it must fix the week during which "the original sentence * * * shall be executed." We are concerned here only with that part of section 546 which provides that "on a judgment of affirmance against the defendant, the original judgment must be carried into execution as the appellate court may direct." In the interpretation of that clause the powers of an appellate court to reverse, to grant a new trial, to correct or modify a judgment, are without interest, since the clause deals only with a simple affirmance of theoriginal judgment. What is the significance of the provision that the execution of an original judgment shall be "as the appellate court may direct"? When will an appellate court in affirming an original judgment find need to give directions as to its execution? Section 546, in prescribing the duties and powers of an appellate court, provides for directions to be given by it, upon affirmance, in one instance only, viz., the instance of an affirmance of a judgment of death. In that event, it must give directions as to the date of execution of the original sentence. No other instance where directions are required now occurs to us. Is it to be understood, then, that section 546 has application only in a case of an affirmance of a death sentence? If so, why did not the Legislature provide in simple language merely this, *Page 502 i.e., that when a death sentence is affirmed it must be executed as directed by the order of affirmance? It did not do so. It provided generally that "on a judgment of affirmance" (in any case whatsoever) the original judgment "must" be carried into execution "as the appellate court may direct." Clearly, it is the meaning of the clause that the judgment "must" be executed, as originally pronounced, unless in a proper case, a death case, the appellate court gives necessary directions, in which case execution "must" be had as directed. If that be the meaning of the clause, its enactment might well have been omitted, unless the effect intended was that an original judgment, after affirmance, should no longer be subject to the exercise of a power of suspension, and that its execution must absolutely follow. For, without the enactment, the original judgment, except for a suspension, authorized or unauthorized, would after affirmance in any event be executed. We think that the clause applies in this instance, and that, even though the power of suspension was retained by the County Court up to the moment of the affirmance of the judgment, it then ceased, and thereafter the original sentence was required to be executed. Any other conclusion would bring our criminal procedure into disrepute. There might otherwise be presented to view the spectacle of a convict escaping imprisonment through the order of a trial judge, granted after a determination by the highest court in the State that he had justly been sentenced, and deserved the sentence of imprisonment which had been inflicted. That result would be intolerable and should not now be sanctioned by our decision.
For all these reasons the order should be reversed and a peremptory order of mandamus should be granted.
CARDOZO, Ch. J., POUND, LEHMAN and O'BRIEN, JJ., concur in percuriam opinion for affirmance; CRANE and KELLOGG, JJ., dissent in opinions; ANDREWS, J., dissents.
Order affirmed. *Page 503